UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4589


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EPIFANIO FLORES, a/k/a Pifas,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:10-cr-00332-TDS-2)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason G. Goins, Asheboro, North Carolina, for Appellant. Ripley
Rand, United States Attorney, Sandra J. Hairston, Assistant
United   States  Attorney,   Greensboro,  North   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Epifanio Flores appeals the 150-month sentence imposed

following a guilty plea to conspiracy to distribute cocaine and

marijuana,     in     violation      of    21      U.S.C.     § 846      (2006).        Flores

argues on appeal that his sentence is unreasonable because the

district court granted him only a forty percent reduction in

accordance with the Government’s motion under U.S. Sentencing

Guidelines Manual § 5K1.1 (2010) instead of the fifty percent

reduction he requested at sentencing.                       We affirm.

            Flores        does     not     challenge              the    district      court’s

computation      of   his    Guidelines         range        or    the   district      court’s

selection      of     sentence       before        application           of    the     § 5K1.1

departure.       Flores only challenges the extent of the district

court’s departure.           However, the extent of the district court’s

§ 5K1.1   departure         is    generally        unreviewable          on   appeal.        See

United States v. Shaw, 313 F.3d 219, 222 (4th Cir. 2002) (“we do

not have the authority to review the extent to which a district

court departs downward unless the departure decision resulted in

a   sentence     imposed     in    violation          of    law    or    resulted    from     an

incorrect application of the Guidelines”).

            To      the     extent        Flores           otherwise      challenges         the

substantive      reasonableness           of    his    sentence,         he   points    to    no

sentencing factor that rebuts the presumption of reasonableness



                                               2
for his below-Guidelines sentence.      We therefore conclude that

his sentence is reasonable.

          Accordingly,   we   affirm.     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  3